        Case 1:19-cr-00160-BLW Document 103 Filed 11/23/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                               Case No. 1:19-cr-00160-BLW
        Plaintiff,
                                               MEMORANDUM DECISION
         v.                                    AND ORDER

  DARIN LEE MEEKS,

        Defendant.



                                INTRODUCTION

      The defendant in this matter is representing himself. He has several motions

before the Court. See Dkts. 91, 92, 95, 96, 100, 101. For the reasons explained

below, the Court will deny the majority of these motions, although it will supply

defendant with a copy of the docket sheet in this matter, the order setting the

January 19, 2021 trial date and other pretrial deadlines in this case, and the Court’s

general order regarding criminal procedures. All other requests will be denied.

                                    ANALYSIS

1. Motion to Quash Subpoena – Dkt. 91

      In a motion styled as a “Motion to Quash Subpoena or Modify,” the

defendant generally asserts that he has a right to challenge the grand jury selection

process. He does not, however, assert any specific problems or irregularities with

MEMORANDUM DECISION AND ORDER - 1
          Case 1:19-cr-00160-BLW Document 103 Filed 11/23/20 Page 2 of 7




the grand jury selection process in this case. Further, he does not specify what

relief he is seeking. The motion is captioned as one to “quash a subpoena.” The

Court will construe the motion as seeking a dismissal of the indictment. The Court

will deny the motion because defendant has not cited any authority or argument

that would warrant such relief.

2. Motion for Transcript of October 7, 2020 Hearing – Dkt. 92

      Defendant also requests the transcript for the October 7, 2020 hearing in this

matter. At that hearing, the Court granted defendant’s former attorney’s motion to

withdraw as counsel, conducted a Faretta hearing, concluded that Mr. Meeks

would be allowed to represent himself in this hearing, and appointed standby

counsel. See Dkts. 89, 90; see generally Faretta v. California, 422 U.S. 806

(1975).

      Defendant does not explain why he needs the transcript of this particular

hearing to mount a defense to the charges against him. Generally, a criminal

defendant may be entitled to a free transcript upon a showing that a particular

transcript is “reasonably necessary” to an effective defense. See generally United

States v. Rosales-Lopez, 617 F.2d 1349, 1355 (9th Cir. 1980) (observing that,

“where a mistrial has occurred, courts have generally regarded a transcript of the

prior trial as a tool ‘reasonably necessary’ to an effective defense and have deemed

it error to refuse to provide the defendant with such a transcript, provided that a


MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cr-00160-BLW Document 103 Filed 11/23/20 Page 3 of 7




timely request is made for its production.”). Because defendant has not explained

why this transcript is reasonably necessary to an effective defense, the Court will

deny this request. The Court will deny the motion without prejudice, however. The

defendant is free to file another request for this transcript, but he will need to

explain why having a copy of that transcript is reasonably necessary to defending

the charges he faces in this matter.

3. Motion for Injunction (Dkt. 95); Motion Challenging Jurisdiction (Dkt. 100)

      Defendant also asks the Court for an injunction, or a stay of all proceedings

in this matter “for an undisclosed / or Determined Amount of time . . . .” Motion

for Injunction, Dkt. 95, at 1. In a similar, later-filed motion (Dkt. 100), defendant

challenges this Court’s jurisdiction over him. The logic in both of these motions is

as follows:

      1. Defendant’s name is Darin Lee Wideman – not Darin Lee Meeks.

      2. The name DARIN LEE MEEKS, as it appears in the caption in this

          matter, is written out in all capital letters.

      3. The fact that the name DARIN LEE MEEKS appears in all capital letters

          means the defendant in this case is a corporation or an organizational

          defendant as referenced in Federal Rule of Criminal Procedure 43(b).

      4. Darin Lee Wideman is a “living flesh and blood” person and that name

          “is not the name on said Complaint.” See Nov. 12, 2020 Motion, Dkt.


MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cr-00160-BLW Document 103 Filed 11/23/20 Page 4 of 7




         100; see also Oct. 21, 2020 Motion, Dkt. 95 (“The Court has no

         jurisdiction over my flesh and blood self.”).

      5. Therefore, the Court should dismiss the indictment against Darin Meeks,

         an organization, for lack of jurisdiction.

      The Court is not persuaded by this logic. The Court plainly has jurisdiction

to resolve this criminal matter. Granted, if someone named Darin Meeks allegedly

committed a crime, and a separate person, named Darin Wideman, is before the

Court, then the government presumably will not be able obtain a conviction in this

case. It will be the Government’s burden at trial to prove beyond a reasonable

doubt that the Defendant – whether he now uses or has previously used the name

of Darin Meeks, Darin Wideman, or some other first and last name – committed

the criminal acts charged in the indictment. The defendant is obviously free to

challenge the Government’s proof that he is the individual who committed those

criminal acts, but the Court will not entertain any further motions that rely on the

logic outlined in paragraphs (1) through (5) above. Defendant should be aware that

any further motions relying on this logic will be summarily denied.

4. Motion for Other Documents – Dkt. 96

      In a letter request, defendant asks for “all the legal work concerning this

case,” “all the deadlines for motions,” “copies of every document filed” along with

“instructions on a Bivens Action and any Documents that goes with the Bivens


MEMORANDUM DECISION AND ORDER - 4
           Case 1:19-cr-00160-BLW Document 103 Filed 11/23/20 Page 5 of 7




Action.” Dkt. 96. In many respects, this letter illustrates defendant would be better

off with counsel. The reference to a Bivens Action suggests that the defendant has

a fundamental misperception about the nature of this case. This Court strongly

advised defendant against proceeding without counsel, as the defendant now must

undertake the skilled and complex work lawyers perform.

       The Court will supply copies of the docket sheet, but it will not undertake to

provide him with a copy of every document in this case at this point. If, however,

defendant wishes to review the docket sheet and select specific documents he

would like to receive, the Court will entertain that request. Otherwise, the Court

will not set out all deadlines for motions in this case. It is defendant’s

responsibility to ascertain and comply with the many deadlines applicable to a

criminal matter. That said, the Court will supply defendant with a copy of General

Order No. 352, which is the Court’s Revised Criminal Procedure Order. The Court

will also supply defendant with a copy of the September 29, 2020 Order (Dkt. 85)

establishing the trial date in this matter. 1 Defendant should be aware that the




       1
          This order was filed before the Court granted the motion to sever. Thus, the order
indicates that all defendants will be tried together. This is no longer true, as the Court has now
severed Mr. Meeks’ case for trial. Mr. Meeks should be aware, however, that the deadlines
referenced in that order remain applicable to him. In other words, he will still need to file any
pretrial motions by December 18, 2020, and he will need to be ready for the telephonic pretrial
conference on January 7, 2021. And of course, he will need to be ready to proceed to trial on
January 19, 2021.

MEMORANDUM DECISION AND ORDER - 5
       Case 1:19-cr-00160-BLW Document 103 Filed 11/23/20 Page 6 of 7




September 29, 2020 order establishes a December 18, 2020 deadline for filing

pretrial motions. That order further indicates that the Court will conduct a

telephonic scheduling conference at 4:00 p.m. on January 7, 2020 telephonic

scheduling conference. Defendant should be aware that by supplying a copy of

these orders, the Court is not advising defendant that these are the only deadlines

and procedural rules applicable to his case.

      Also, regarding his request for “every document” filed in this case, the

defendant should work with his former attorney to get his case file; presumably

standby counsel can assist him in that regard.

5. Motion for Prosecutor to Produce a 1020 – Dkt. 101

      Finally, in his most recent motion, defendant asks the Court to order the

prosecutor to “produce a 1020 for this case.” Nov. 12, 2020 Motion, Dkt. 101, at 1.

The Court does not know what this means, and the defendant has not cited any

authority explaining what a 1020 is in this context, nor has he cited any authority

for such an order. Accordingly, the Court will deny the motion.

                                      ORDER

      IT IS ORDERED that:

      1. Defendant’s Motion to Quash Subpoena (Dkt. 91) is DENIED.

      2. Defendant’s Motion for the October 7, 2020 Transcript (Dkt. 92) is

         DENIED WITHOUT PREJUDICE.


MEMORANDUM DECISION AND ORDER - 6
      Case 1:19-cr-00160-BLW Document 103 Filed 11/23/20 Page 7 of 7




     3. Defendant’s Motion for an Injunction (Dkt. 95) is DENIED.

     4. Defendant’s letter request for various documents (Dkt. 96) is

        GRANTED in part and DENIED in part as follows: The motion is

        GRANTED to the extent that the Court will direct the Clerk to provide

        defendant with copies of: (1) the docket sheet in this matter; (2) a copy of

        the September 29, 2020 Order establishing the January 2021 trial date

        (Dkt. 85); and a copy of General Order 352 (including General Order

        319, which is referenced in General Order 352). The motion is DENIED

        in all other respects.

     5. Defendant’s Motion Challenging Jurisdiction (Dkt. 100) is DENIED.

     6. Defendant’s Motion for Prosecutor to Produce a 1020 (Dkt. 101) is

        DENIED.

                                            DATED: November 23, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
